     Case 15-15969-elf         Doc 84      Filed 11/14/18 Entered 11/14/18 08:52:38                Desc Notice
                                             of Hearing Page 1 of 1


                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF PENNSYLVANIA

In Re: Elaine Jones
         Debtor(s)                                     Case No: 15−15969−elf
                                                       Chapter: 13


                                NOTICE OF HEARING

                            To the debtor, the debtor's counsel, and any party in interest:

                      NOTICE is hereby given that a hearing will be held before the Honorable
                           Eric L. Frank , United States Bankruptcy Judge to consider:

                         Certificate of Default and the Response to the Certificate of
                         Default.

                                 on: 11/27/18

                                 at: 09:30 AM
                                 in: Courtroom #1, 900 Market Street, Philadelphia, PA
                                 19107

                                                                                   For The Court
Date: 11/14/18                                                                     Timothy B. McGrath
                                                                                   Clerk of Court




                                                                                                               84 − 83
                                                                                                             Form 167
